Moran, J. Appellant filed this bill of complaint, in which he alleged that in February, 1884, he leased from appellee certain premises; that he did not lease for his own use, and never occupied the building, but took the lease to secure the rent to the appellee. That the real lessees were Jacky & Reese, which fact was well known to appellee. That said Jacky & Reese took possession of the premises, and carried on business; that the rent was paid by said occupants to appellee; that appellant never exercised any control over the premises, and •had no connection with them except as security for the payment of the rent; that in November, 1886, notice was given to appellant by the commissioners of public buildings that the building was condemned; that the defect in the building was caused by the rotting of the sills, and that said sills had been in an unsafe condition and rotten for a long time, and were so at the time of signing the said lease; that said defect was not patent, but was concealed by the flooring, and discoverable on examination; and that, at the time of making the lease, said building was in an untenantable condition, and wholly unfit for the purpose for which it was let. Appellant had no notice of such latent defect until the building was condemned, but that appellee knew of such defect; that the condition of said building was such that to repair it would be virtually to rebuild it. The prayer is that the lease may be canceled, and a suit at law commenced by appellee against appellant to recover rent alleged to be due should be enjoined, and that appellee should be restrained from bringing any other suits to collect rent under said lease. The bill was answered, and the case heard on the pleadings and evidence by the chancellor, and decree rendered dismissing the bill for want of equity. The decree is right and must be affirmed, if for no other reason, upon the ground that if all the allegations are true, he has a complete defense at law against actions for rent under the lease, and therefore he had no ground whatever for appealing to equity for relief. We have examined the evidence, however, which was heard by the court below, as the same is disclosed in the record, and we are of opinion that the court found the facts in accordance therewith, and that the material allegations of the bill find no support in the evidence adduced. The decree of the Superior Court will be affirmed. Decree affirmed.